                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:07-CR-48 CAS
                                                   )
JESSE AKINS,                                       )
                                                   )
               Defendant.                          )

                                              ORDER

       This matter is before the Court on defendant Jesse Akins’s pro se motion for an emergency

bond hearing. The motion will be denied.

       Defendant is currently under indictment and awaiting trial in United States v. Jesse Akins,

No. 4:17-CR-310 RLW (E.D. Mo.). On August 1, 2017, the Honorable John M. Bodenhausen,

United States Magistrate Judge, ordered defendant be detained pending trial. Doc. 20. Defendant

recently filed a motion in that case for pretrial release, which was denied on November 19, 2018.

Doc. 163. The Court will not revisit the issue of detention in this case.

       Additionally, defendant is represented by counsel and, therefore, he should generally

communicate with the Court through his counsel. “There is no constitutional or statutory right to

simultaneously proceed pro se and with benefit of counsel.” United States v. Agofsky, 20 F.3d 866,

872 (8th Cir.), cert. denied, 513 U.S. 909 (1994). “A district court has no obligation to entertain pro

se motions filed by a represented party.” Abdullah v. United States, 240 F.3d 683, 686 (8th Cir.

2001); Agofsky, 20 F.3d at 872 (holding that a court commits “no error” in refusing to rule on pro

se motions raised by a represented party). Defendant will be ordered to refrain from communicating
directly with the Court, and shall only communicate with the Court through his counsel. Concerns

defendant has regarding his case should be raised with counsel, not the Court.

       Accordingly,

       IT IS HEREBY ORDERED that defendant Jesse Akins’s pro se motion for an emergency

bond hearing is DENIED. [Doc. 66]

       IT IS FURTHER ORDERED that defendant Jesse Akins shall refrain from communicating

directly with the Court, and he shall only communicate with the Court through counsel.




                                                    __________________________________
                                                    CHARLES A. SHAW
                                                    UNITED STATES DISTRICT JUDGE

Dated this   20th   day of November, 2018.




                                                2
